

114 S410 IS: Building upon Unique Indian Learning and Development Act
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 410IN THE SENATE OF THE UNITED STATESFebruary 9, 2015Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo strengthen Indian education, and for other purposes. 
	
		1.Short
 titleThis Act may be cited as the Building upon Unique Indian Learning and Development Act.
		2.In-school
			 facility innovation program contest
			(a)In
 generalThe Secretary of the Interior shall—
 (1)establish an in-school facility innovation program contest in which institutions of higher education, including Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)), are encouraged to consider solving the problem of how to improve school facilities for tribal schools and schools served by the Bureau of Indian Education as part of problem-based learning in their coursework and through extracurricular opportunities; and
 (2)establish an advisory group for the contest described in paragraph (1) that shall include students enrolled at a Tribal College or University, a representative from the Bureau of Indian Education, and engineering and fiscal advisors.
				(b)Submission of
 finalists to the Indian Affairs CommitteeThe Secretary of the Interior shall submit the finalists to the Committee on Indian Affairs of the Senate.
 (c)WinnersThe Secretary of the Interior shall— (1)determine the winners of the program contest conducted under this section; and
 (2)award the winners appropriate recognition and reward.
				3.Department of
			 the Interior and Department of Education Joint Oversight Board
			(a)In
 generalThe Secretary of Education and the Secretary of the Interior shall jointly establish a Department of the Interior and Department of Education Joint Oversight Board that shall—
 (1)be co-chaired by both Departments; and
 (2)coordinate technical assistance, resource distribution, and capacity building between the 2 departments on the education of and for Native American students.
				(b)Information To
 be sharedThe Joint Oversight Board shall facilitate the communication, collaboration, and coordination between the Department of the Interior and the Department of Education regarding education policies, access to and eligibility for Federal resources, budget and school leadership development, and other issues, as appropriate.
			4.Improve support
 for teachers and administrators of Native American studentsSubpart 2 of part A of title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is amended by adding at the end the following:
			
				7123.Teacher and
				administrator pipeline for teachers and administrators of Native
			 American
				students
					(a)Grants
 authorizedThe Secretary shall award grants to eligible entities to enable such entities to create or expand a teacher or administrator, or both, pipeline for teachers and administrators of Native American students.
					(b)Eligible
 entityIn this section, the term eligible entity means—
 (1)a local educational agency; (2)an institution of higher education;
 (3)a Tribal College or University (as defined in section 316 of the Higher Education Act of 1965); or
 (4)a nonprofit organization.
 (c)PriorityIn awarding grants under this section, the Secretary shall give priority to Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965).
 (d)ActivitiesAn eligible entity that receives a grant under this section shall create a program that shall prepare, recruit, and provide continuing education for teachers and administrators of Native American students, in particular for teachers of—
 (1)science, technology, engineering, and mathematics;
 (2)subjects that lead to health professions; and
 (3)green skills and middle skills, including electrical, welding, technology, plumbing, and green jobs.
						(e)Incentives for
 teachers and administratorsAn eligible entity that receives a grant under this section may provide incentives to teachers and principals who make a commitment to serve high-need, high-poverty, tribal schools, including in the form of scholarships, loan forgiveness, incentive pay, or housing allowances.
					(f)School and
 community orientationAn eligible entity that receives a grant under this section shall develop an evidence-based, culturally-based school and community orientation for new teachers and administrators of Native American students..
		5.Native American
			 student support
			(a)Standards-Based
 assessmentsSection 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) is amended by adding at the end the following:
				
					(E)Standards-based
 education assessmentsNotwithstanding any other provision of this Act, a State, in consultation with Indian tribes or Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965), shall develop standards-based education assessments and classroom lessons to accommodate diverse learning styles, which assessments may be used by the State in place of the general assessments described in subparagraph (A)..
 (b)SupportThe Secretary of Education shall expand programs for Native American school children—
 (1)to provide support for learning in the children's Native language and culture; and
 (2)to provide English language instruction.
 (c)ResearchThe Comptroller General of the United States shall conduct research on culture- and language-based education to identify the factors that improve education and health outcomes.
			(d)Native language
 teachingSection 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended by adding at the end the following:
				
					(m)Qualifications
				for Native language teachers
						(1)In
 generalNotwithstanding any other provision of law, the requirements of subsection (a) for local educational agencies and States with respect to highly qualified teachers shall not apply to a teacher of a Native language.
						(2)Alternative
 licensure or certificationEach State educational agency receiving assistance under this part shall, through collaboration with Indian tribes or Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965), as appropriate, develop a licensure or certification process for teachers of a Native language..
			(e)Reauthorization of the grant program To ensure the survival and continuing vitality of native
 american languagesSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008, 2009, 2010, 2011, and 2012 and inserting 2015, 2016, 2017, 2018, and 2019.
			6.Increased access
			 to resources for tribal schools, schools served by the Bureau of Indian
			 Education, and Native American students
			(a)Reservation for
			 Bureau-Funded Schools and Programs and Schools Operated by a Tribe or
			 Tribal
			 Organization
				(1)In
 GeneralThe Secretary of Education shall ensure that any program administered by the Department of Education that awards grants, contracts, or other assistance to benefit elementary schools and secondary schools (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or prekindergarten or early childhood programs, provides a reservation, as described in this subsection, for 1 or more of the following categories of entities, as determined appropriate by the Secretary of Education for each such grant, contract, or assistance program:
 (A)Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)).
 (B)Prekindergarten programs or early childhood programs or services operated by a tribe or Indian organization (as defined in such section).
 (C)Elementary schools or secondary schools operated by a tribe or Indian organization (as defined in such section).
					(2)Amount of
			 Reservation
					(A)Existing
 Reservation of FundsIn the case of a grant, contract, or assistance program provided by the Department of Education to benefit elementary schools and secondary schools (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or prekindergarten or early childhood programs for which funds are reserved for entities described in paragraph (1), or for a group that may include such entities—
 (i)if the existing reservation of funds is for an amount that is less than 0.5 percent, the amount of such reservation shall be increased to 0.5 percent; and
 (ii)if the existing reservation of funds is for an amount that is equal to or greater than 0.5 percent, the amount of such reservation shall be maintained.
						(B)No Existing
 Reservation of FundsIn the case of a grant, contract, or assistance program provided by the Department of Education to benefit elementary schools and secondary schools (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or prekindergarten or early childhood programs for which no funds are reserved for the entities described in paragraph (1), the Secretary of Education shall reserve 0.5 percent of such funds for such entities, as determined by the Secretary of Education in accordance with paragraph (1).
					(3)Use of Reserved
 FundsFunds reserved under this section shall be used in accordance with the uses of funds described for each particular grant, contract, or assistance program. In addition to program support, such reserved funds may be used, in an amount determined by the Secretary of Education, for technical assistance or capacity building to ensure that the schools or programs described in paragraph (1) are provided the assistance to compete for such grants, contracts, or other assistance.
				(4)Effect on Other
 LawsThe Secretary of Education shall carry out this subsection notwithstanding any other provision of law.
				(b)Safe and
 healthy schools for Native American studentsSubpart 2 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is amended by adding at the end the following:
				
					4131.Safe and
 healthy schools for Native American studentsFrom funds made available to carry out this subpart, the Secretary shall—
 (1)establish a program to improve school environments and student skill development for healthy choices for Native American students, including—
 (A)prevention regarding—
 (i)alcohol and drug misuse;
 (ii)suicide; (iii)violence;
 (iv)pregnancy; and
 (v)obesity; (B)nutritious eating programs; and
 (C)anger and conflict management programs;
 (2)establish a program for school dropout prevention for Native American students; and
 (3)collaborate with the Secretary of Agriculture to establish tribal-school specific school gardens and nutrition programs that are within the tribal cultural context..
			7.Funds for Impact
 AidIn addition to amounts otherwise appropriated to carry out title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.), there are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, to carry out such title VIII the following:
 (1)$750,000,000 for fiscal year 2016.
 (2)$750,000,000 for fiscal year 2017.
 (3)$750,000,000 for fiscal year 2018.
			8.Forward Funding
 for Tribal CollegesFor carrying out the following programs, there are authorized to be appropriated $31,500,000 for fiscal year 2016 which shall become available on July 1, 2016, and shall remain available through September 30, 2017:
 (1)Programs under title V of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1861 et seq.).
 (2)The Institute of American Indian and Alaska Native Culture and Arts Development established under the American Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act (20 U.S.C. 4401 et seq.).
 (3)Institutional operations grants for the Haskell Indian Nations University and Southwestern Indian Polytechnic Institute under the authority of the Act of November 2, 1921 (25 U.S.C. 13), popularly known as the Snyder Act.
 (4)Scholarships and adult education and special higher education scholarships under the authority of the Act of November 2, 1921 (25 U.S.C. 13), popularly known as the Snyder Act.
			9.Definition of
			 Tribal School
			(a)ESEA
 DefinitionSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by adding at the end the following:
				
					(44)Tribal
 SchoolThe term tribal school means— (A)a school that is a Bureau-funded school, as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021);
 (B)a prekindergarten program, early childhood program or service, or elementary school or secondary school, operated by an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));
 (C)a school that is located on Indian lands (as defined in section 8013); or
 (D)a school in which a predominance of the students who attend the school are Native American or Alaska Native students, as determined by the Secretary..
			(b)Definition for
 this ActIn this Act, the term tribal school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) (as amended by subsection (a)).